Citation Nr: 1449103	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11- 26 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to August 26, 2008, for a grant of service connection for kidney disease (previously denied as nephrotic syndrome).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the U.S. Army National Guard from August 1986 to November 1986 and from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina, which granted service connection for kidney disease (previously denied as nephrotic syndrome) and assigned a 10 percent initial rating, effective August 26, 2008 (the date of receipt of the Veteran's claim to reopen entitlement to service connection for kidney disease (previously denied as nephrotic syndrome).  In November 2010, within one year of notice of the August 2010 rating decision, the Veteran entered a notice of disagreement with the August 26, 2008, effective date assigned for service connection.

The Board has reviewed the Veteran's physical claims files, as well as the electronic "Virtual VA" and "VBMS" (Veterans Benefits Management System) files, to ensure a complete review of the evidence in this case.  

The Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge to be held October 24, 2013.  The Veteran failed to appear for the requested hearing, and has not requested that the hearing be rescheduled.  


FINDING OF FACT

The Veteran filed a claim to reopen service connection for kidney disease (previously denied as nephrotic syndrome) on August 26, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to August 26, 2008, for the grant of service connection for kidney disease (previously denied as nephrotic syndrome) have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   

As discussed below, the resolution of the appeal for an earlier effective date is premised upon the law as applied to the undisputed facts regarding the date of receipt of the claim and the date entitlement arose.  Because this appeal is grounded upon a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted for this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Earlier Effective Date for Kidney Disease

The Veteran asserts that the RO should have assigned an effective date earlier than August 26, 2008, for service connection for kidney disease.  Specifically, the Veteran contends that the effective date should either be April 3, 2004 (the date of his discharge from service), November 2004 (the date of a claim for VA compensation for disabilities other than that currently on appeal), or December 2005 (the date of a VA biopsy).  See VA Form 21-4138 received March 2007, notice of disagreement received November 2010, and VA Form 9 substantive appeal received October 2011.  As will be shown, there is no legal entitlement for an effective date prior to August 26, 2008, for a grant of service connection for kidney disease (previously denied as nephrotic syndrome).  

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In cases to reopen service connection, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2013).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2014).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Board finds that a VA Form 21-4138 claiming service connection for a kidney problem was received by VA on March 29, 2007.  In a June 2007 rating decision, the RO denied service connection for nephrotic syndrome.  In October 2007, the Veteran filed a notice of disagreement to the RO's determination.  The RO provided the Veteran with a statement of the case in January 2008 addressing its denial of service connection for nephrotic syndrome.  However, the Veteran did not file a substantive appeal in response to the January 2008 statement of the case.  Therefore, the June 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.303, 20.1103 (2014).  

The Board finds that the Veteran submitted a claim to reopen service connection for kidney disease on August 26, 2008, the date of receipt of a VA Form 21-4138 requesting said reopening.  In an October 2008 rating decision, the RO determined that the Veteran did not submit new and material evidence sufficient to reopen his claim for service connection for kidney disease.  Following the filing of the Veteran's notice of disagreement in May 2009 and the issuance of a statement of the case by the RO in November 2009, the Veteran filed his VA Form 9 substantive appeal in December 2009.  

Through a DRO decision issued in August 2010, service connection for kidney disease (previously denied as nephrotic syndrome) was granted, and a 10 percent rating assigned, effective August 26, 2008.  

Upon review of the evidence, the Board finds that there was no correspondence received by VA prior to August 26, 2008, that can be construed as an informal claim to reopen service connection for kidney disease.  Specifically, the earliest evidence of any kind associated with the act or intention of filing a claim to reopen service connection for kidney disease is the August 2008 VA Form 21-4138.  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the VA Form 21-4138.  

As noted above, the Veteran asserts that the effective date for service connection for kidney disease should either be April 3, 2004 (the date of his discharge from service), November 2004 (the date of his claim for VA compensation for disabilities other than kidney disease), or December 2005 (the date of a VA biopsy).  

Again, the Board finds that the Veteran did not file a claim regarding service connection for kidney disease before August 26, 2008.  The Veteran first suggested that he was seeking service connection for the distinct disability of kidney disease on August 26, 2008.  See 38 C.F.R. § 3.155.  Notably, his November 2004 claim was one for disabilities other than kidney disease.  Additionally, the Veteran's date of discharge from service is neither the date of receipt of a claim nor the date entitlement arose-hence, it cannot constitute an earlier effective date.  See 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(b)(2)(i).  

Finally, with respect to the Veteran's claim that the proper effective date for service connection for kidney disease should be the date of a VA biopsy (December 2005), the Board notes that the date of such report of VA treatment cannot result in an effective date prior to August 26, 2008, for service connection.  Under 38 C.F.R. § 3.157, a VA report of examination or hospitalization will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  As the criteria are not met in this case, an earlier effective date is not warranted.  

Moreover, the Veteran's various claimed effective dates overlook the fact that the June 2007 rating decision became final because he did not enter a substantive appeal.  The effective date for service connection is a legal determination that is dependent upon the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As the original claim for service connection for nephrotic syndrome was denied in the final June 2007 rating decision, "the claim," for the purpose of establishing the effective date for service connection, is the August 2008 claim to reopen service connection.  

Thus, after consideration of all the evidence, the Board finds that the earliest possible effective date for service connection for kidney disease (previously denied as nephrotic syndrome), is August 26, 2008-the date of the claim to reopen service connection.  Based on this finding, the appeal for an effective date earlier than August 26, 2008, for service connection for kidney disease (previously denied as nephrotic syndrome), must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  In cases such as this, where the law is dispositive and the case is dependent upon undisputed facts, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An earlier effective date, prior to August 26, 2008, for the grant of service connection for kidney disease (previously denied as nephrotic syndrome), is denied.



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


